Case: 12-14172    Date Filed: 02/21/2013   Page: 1 of 4

                                                           [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT

                        ________________________

                              No. 12-14172
                          Non-Argument Calendar
                        ________________________

                    D. C. Docket No. 2:10-cv-14348-DLG

ANDREW JOYCE,
RAQUEL CASTIEL, et al.,

                                                           Plaintiffs-Appellants,

                                    versus

SHERIFF ROBERT CROWDER,
SGT. JASON WARD, et al.,

                                                          Defendants-Appellees.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                             (February 21, 2013)

Before TJOFLAT, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

     Andrew Joyce, Raquel Castiel, Tiara Falk, and Katherine Saucier
                Case: 12-14172    Date Filed: 02/21/2013   Page: 2 of 4

(collectively “Plaintiffs”) appeal the district court’s entry of summary judgment in

favor of Martin County Sheriff Robert L. Crowder on First Amendment claims for

liability under Monell v. Department of Social Services, 436 U.S. 658, 690 (1978),

and the district court’s entry of summary judgment in favor of Deputies Ruben

Romero, Chris Conrad, and Jason Ward (collectively “arresting officers”), on

Florida state law false arrest claims. After careful review, we affirm.

       In a previous appeal to this court, we held that the arresting officers had “at

least arguable probable cause” to arrest Plaintiffs for trespassing. See Joyce v.

Crowder, 480 F. App’x 954, 960 (11th Cir. 2012). Because the only issue we

faced in the prior appeal was whether the arresting officers were entitled to

qualified immunity from 42 U.S.C. § 1983 claims alleging First and Fourth

Amendment violations, and because all that was required for qualified immunity

was arguable probable cause, see, e.g., Jones v. Cannon, 174 F.3d 1271, 1283 n.3

(11th Cir. 1999), we did not decide whether the officers had actual probable cause

to arrest Plaintiffs.

       After thorough review of the record, we hold that the arresting officers in

this case had probable cause to arrest Plaintiffs for trespass in violation of Florida




                                           2
                 Case: 12-14172        Date Filed: 02/21/2013        Page: 3 of 4

law.1 Of the four elements required to prove trespass, only the notice element is

seriously at issue. We hold that the arresting officers had actual probable cause in

that they were told by Sergeant Cunningham that the protesters were on the west

side of the fence on private property. The arresting officers reasonably assumed

that the protesters had to have crossed the fence, thus constituting probable cause

that the protesters had the notice required by Florida law for violation of its

trespassing statute.2

       1
                Plaintiffs’ arguments that there was no probable cause for their arrests focus on
the lack of notice they had that they were trespassing on the property, and the fact that the Florida
trespassing statute requires “notice.” See Fla. Stat. § 810.09(1)(a)(1). But the question before us
is not whether Plaintiffs’ were actually guilty of the crime of trespassing. See Coffin v. Brandau,
642 F.3d 999, 1007 (11th Cir. 2011) (“Probable cause requires more than a mere suspicion, but
not the level of convincing proof necessary to support a conviction.”); see also Walker v. State,
707 So. 2d 300, 312 (Fla. 1997) (“The standard of conclusiveness and probability [required for
probable cause] is less than that required to support a conviction.” (quoting Blanco v. State, 452
So. 2d 520, 523 (Fla.1984))). Instead, probable cause under both federal law and Florida law
exists “when the facts and circumstances within the officer’s knowledge, of which he or she has
reasonably trustworthy information, would cause a prudent person to believe, under the
circumstances shown, that the suspect has committed, is committing, or is about to commit an
offense.” Coffin, 707 F.3d at 1006-07 (citing Lee v. Ferraro, 284 F.3d 1188, 1195 (11th Cir.
2002)). Accordingly, “[p]robable cause does not require the same type of specific evidence of
each element of the offense as would be needed to support a conviction.” State v. Perez, 277 So.
2d 778, 781 (Fla. 1973) (citing Draper v. United States, 358 U.S. 307 (1959)). The facts before
us establish that the information the arresting officers possessed was sufficient to establish
probable cause that Plaintiffs’ had committed, were committing, or were about to commit an
offense. See Coffin, 707 F.3d at 1006-07.
       2
               The relevant subsections of Fla Stat. § 810.09(1)(a) read:

       A person who, without being authorized, licensed, or invited, willfully enters upon or
       remains in any property other than a structure or conveyance:

       1. As to which notice against entering or remaining is given, either by actual
       communication to the offender or by posting, fencing, or cultivation . . . commits

                                                 3
                 Case: 12-14172       Date Filed: 02/21/2013       Page: 4 of 4

       Accordingly, we affirm the district court’s dismissal of Plaintiffs’ claims

against Sheriff Crowder under Monell, 436 U.S. at 658, because there was no

underlying constitutional violation.3 See Redd v. City of Enterprise, 140 F.3d

1378, 1383 (11th Cir. 1998) (“When a police officer has probable cause to believe

that a person is committing a particular public offense, he is justified in arresting

that person, even if the offender may be speaking at the time that he is arrested.”).

Additionally, we affirm the district court’s dismissal of Plaintiffs’ state law false

arrest claims against the arresting officers. See Bolanos v. Metro. Dade Cnty., 677

So. 2d 1005, 1005 (Fla. Dist. Ct. App. 1996) (stating that, under Florida law,

“probable cause is a complete bar to an action for false arrest”).

       AFFIRMED.




       the offense of trespass on property other than a structure or conveyance.
       3
                 Plaintiffs’ claim that Sheriff Crowder violated their First Amendment rights under
a ratification theory fails for the same reason. See Matthews v. Columbia Cnty., 294 F.3d 1294,
1297-98 (11th Cir. 2002).

                                                 4